                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

UNITED STATES OF AMERICA,

                    Plaintiff,

v.                                                           Case No. 11-20551

JOSH BARNES,
                Defendant.
________________________________/

             ORDER TERMINATING AS MOOT DEFENDANT'S MOTION
                  FOR COMPASSIONATE RELEASE AS MOOT

      Defendant Josh Barnes pleaded guilty to conspiring to distribute and possess

with intent to distribute controlled substances. (ECF No. 766, PageID.3072.) On April 9,

2015, he was sentenced to 72 months imprisonment. (ECF No. 1046, PageID.5220-21.)

      In September 2020, Defendant filed a motion for compassionate release under

18 U.S.C. § 3582(c)(1)(A). (ECF No. 1879.) He argued that the health risks presented

by the Coronavirus Disease (“COVID-19”) while incarcerated justified his immediate

release. The government recently filed a supplemental brief indicating that Defendant

was released to a halfway house in December 1, 2020 and “was a full-term release from

[Bureau of Prisons] custody on April 16, 2021.” (ECF No. 1956, PageID.20000.)

Defendant’s motion will therefore be terminated as moot. See United States v. Ranke,

No. 1:08-CR-20598, 2021 WL 2012931, at *1 (E.D. Mich. May 20, 2021) (Ludington, J.)

(holding that a motion for compassionate release was moot because “Defendant was

released. . . having served the entire custodial term”); see also Powell v. McCormack,

395 U.S. 486, 496 (1969) (“Simply stated, a case is moot when the issues presented
are no longer ‘live’ or the parties lack a legally cognizable interest in the outcome.”).

Accordingly,

         IT IS ORDERED that Defendant’s “Motion for Compassionate Release” (ECF No.

1879) is TERMINATED AS MOOT.

                                                               s/Robert H. Cleland                           /
                                                               ROBERT H. CLELAND
                                                               UNITED STATES DISTRICT JUDGE
Dated: May 28, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 28, 2021, by electronic and/or ordinary mail.

                                                                s/Lisa Wagner                                /
                                                                Case Manager and Deputy Clerk
                                                                (810) 292-6522
S:\Cleland\Cleland\AAB\Opinions and Orders\Criminal\11-20551.BARNES.MotionforCompassionateRelease.AAB.docx




                                                          2
